LA‘N !.|BRARY

NO. 30395

 

t-i
E

§§

B`_

58

25

_ *w

,  ‘"?" §
THE HONORABLE GARY W. B. CHANG, JUDGE OF THE CIRIV§M §§
COURT OF THE FIRST CIRCUIT, STATE OF HAWAIT, aH§c> gp
CLERK OF THE CIRCUIT COURT OF THE FIRST CIRCUIT$ Q"

STATE OF HAWAIT, Respondents.
ORIGINAL PROCEEDING

(CIVIL NO. 09-1-l935)

ORDER
(By: Moon,

C.J., Nakayama, Acoba,

Duffy, and Recktenwald, JJ.)

Upon consideration of the motion for reconsideration of
the April 5,

2010 order denying the petition for a writ of
mandamus and the papers in support,

IT 13 HEREBY ORDERED that the motion for
reconsideration is denied.

DATED: Honolulu, HawaiUq Apri1 19, 2010,

we

P5qra¢¢CIF7\@